Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not be able to arrive at the appropriate configuration of voltages by combining Xu in view of Dovichi. The examiner respectfully disagrees.
The examiner would like to begin by comparing the configuration of applicant’s claims to that of Xu and Dovichi:


    PNG
    media_image1.png
    621
    534
    media_image1.png
    Greyscale

As can be seen in this annotated figure comparing Applicant’s device to figure 1a of Xu, with the corresponding description, the only true deficiency lies in configuring electrode 1 of Xu to supply the sample material. Xu recites that this electrode may be hollow/annular/cylindrical sleeve-shaped multiple times in the disclosure. Xu also states that the power supply may provide a positive or negative high voltage to either/both of the electrodes. Therefore by selecting the embodiment of Xu where the electrode is cylindrical and has a positive voltage applied (as cited in the office action), the only 
However the examiner and the applicant have both noted that Xu and Dovichi individually fall short of explicitly teaching the appropriate configuration of electrodes and potentials. This is immaterial as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To that end it appears in applicant’s remarks that the applicant is arguing that if one where to combine Dovichi with Xu as described in the office action, one would not arrive at the appropriate configuration of potentials. The examiner has previously responded to this general argument by noting that both Xu and Dovichi lay out the conditions under which electrophoresis separation occurs as well as the conditions for which electrospray occurs. Thus the skilled artisan would not encounter any difficulty finding the conditions where both of these objectives are met, and that a positive voltage on the hollow electrode with a negative voltage on the back electrode would be arrived at with routine experimentation and thus are obvious.
In response the applicant has made some new points on page 8 first paragraph which the examiner will now address individually.
“Firstly, the requirement of a positively charged sheathing fluid does not appear compatible with the proposed negatively charged electrode of Xu.” The examiner respectfully disagrees. The examiner has not proposed incorporating the sheathing fluid of Dovichi into Xu, so this point is moot as not being directed to the basis of the rejection.
“Additionally, there is no indication how one of ordinary skill in the art would reconcile multiple electric fields between three voltage sources (positive or negative) to drive electroosmotic flow of a sheath liquid while also creating electrospray voltage and further providing a separation electric field.” The examiner respectfully disagrees. Paragraph [0039] of Xu states, “With or without contact with the sample solution, the first electrode 1 provides the spray tip of capillary 3 of the electrospray ionization source with a spray voltage… The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field. The degree of separation of the samples to be tested depends on the electric field applied by the electrodes and the distance between the electrodes, more particularly, on the length of the separation electric field and the change of the electric field in per unit length, V/cm. An electric field having a greater length or greater change in per unit length is expected to enhance the degree of separation. Those skilled in the art can select the appropriate electric field strength between the first electrode 1 and the second electrode 2 and the arrangement of the two electrodes according to the charged nature of the samples to be tested.” According to Xu, it absolutely is ordinary skill in the art to choose electrode and voltage configurations. The electrode 1 being positive would provide for a positive electrospray potential while the second electrode 2 being negative would provide for a greater electrophoresis separation by increasing the voltage difference per unit length (a positive number subtracted from a negative number results in a larger negative number). The examiner is unclear what the applicant means by ‘three voltage sources’ other than the possibility the applicant is referring to incorporating a sheath fluid with its own potential. 
“In short, a sheath-flow electrospray device does not appear to be compatible with the electric field separation device and techniques as described in Xu, the combination/modifications rendering the referenced devices inoperable for their intended purposes. Certainly, there is no teaching in the cited references providing one of ordinary skill in the art with a reasonable expectation of success in any such combination.” The examiner respectfully disagrees. As previously stated the rejection does not incorporate the sheath-flow of Dovichi into Xu. Dovichi is merely relied upon for providing an explicit teaching that the cylindrical electrode 1 of Xu may be connected to the sample source to provide the sample to the electrospray tip, and for making explicit and provide further support that the electrode would be both hollow and electrically conductive. The conditions for Dovichi to do this are simply that the electrode be hollow, coupled to the sample source, electrically conductive, and to have a potential difference applied. All of these things are clearly described in the cited paragraphs [0036] and [0042]. 
In conclusion, applicants essentially argue an ordinary skill in the art that is far lower than that described in Xu and Dovichi. From this position the applicants essentially argue that one of ordinary skill in the art would fail at combining the explicit teachings to arrive at an operable device. Broadly this is not compelling since the evidence of the record weighs heavily that one of ordinary skill in the art has far greater capability than that argued by the applicants, and has all of the information and motivation necessary to produce the device as claimed. As an example of the evidence of this position, the examiner will once again refer to the citations of Xu and Dovichi which lay out how to construct and arrange the electrodes, as well as how the voltages should be applied to achieve the functional results required by the claims. The examiner will also once again quote Xu [0039], “Those skilled in the art can select the appropriate electric field strength between the first electrode 1 and the second electrode 2 and the arrangement of the two electrodes according to the charged nature of the samples to be tested.”

Claim Objections
Claims 5-7,12-15 are objected to because of the following informalities:  Claims 5,12 and their dependents include a recitation of ‘a liquid sample’ when claims 1,8 from which they depend already include the language ‘a liquid sample’ as well as ‘the liquid sample’. This language is not appropriate for a rejection for indefiniteness as the meaning is sufficiently clear for a reasonable person. However clarity of the language would be improved if the applicant either referred to ‘a liquid sample’ in claims 5,12 as ‘the liquid sample’ or marked the sample as a separate element by claiming it as ‘a second liquid sample’ or similar language. Claim 15 is objected to because of a presumed typographical error, specifically the language “wherein mass spectrometer” which could be fixed by amending to “wherein the mass spectrometer”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu US 20170025262 A1 in view of Dovichi US 20130140180 A1.

Regarding Claim(s) 1-2, Xu teaches: A mass spectrometry probe comprising: 
a hollow body comprising a distal tip; (Xu fig. 1a; 3)
an electrically conductive primary electrode configured to be operably coupled to a power source; (Xu fig. 1a; 1)
wherein the electrically conductive primary electrode  is a hollow conduit (Xu [0040] “cylindrical sleeve-shaped electrodes”)
wherein the electrically conductive primary electrode is configured to polarize the liquid sample as the liquid sample flows through the hollow body; (Xu [0039] “the first electrode 1 provides the spray tip of capillary 3 of the electrospray ionization source with a spray voltage…The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field.” – One of ordinary skill in the art would understand this as describing electrophoresis which is a process by which a substance is separated based on polarization and electric fields.)
and an electrode that is supplied a negative voltage, (Xu fig. 1a; 2, [0077], “second electrode 2 was powered at -8000 V”)
wherein the electrode and the electrically conductive primary electrode are disposed within the hollow body. (Xu fig. 1a; elements 1,2 are located inside of 3)
and the electrically conductive primary electrode extends further into the hollow body than the electrode; (Xu fig. 1a; elements 1=primary electrode extends further than 2-the electrode.)
(Xu [0017])
and the sample reservoir, (Xu [0068] – whatever the source of the sample is may be considered a reservoir)
wherein both the electrically conductive primary electrode and the electrode are coupled to the power source. (Xu [0017])
	Xu does not adequately teach: wherein the electrically conductive primary electrode is configured to be operably coupled to a sample reservoir
wherein the electrically conductive primary electrode  is an electrically conductive hollow conduit and is configured to transport a liquid sample from the sample reservoir and into the hollow body and polarize the liquid sample as the liquid sample flows through the hollow conduit and into the hollow body; 
	Dovichi teaches: wherein the electrically conductive primary electrode is configured to be operably coupled to a sample reservoir (Dovichi [0036]) 
wherein the electrically conductive primary electrode  is an electrically conductive hollow conduit and is configured to transport a liquid sample from the sample reservoir and into the hollow body and polarize the liquid sample as the liquid sample flows through the hollow conduit and into the hollow body;  (Dovichi [0044])
It would have been obvious to one of ordinary skill in art to modify the electrode (1) of Xu to transport the sample fluid as taught in Dovichi for the benefit of supplying the liquid sample to the emitter pre-separated.  (Dovichi [0044], “provides electrokinetic flow in the form of electrokinetic separation for the analyte passing through the capillary 102”) (Xu [0039], “Those skilled in the art can select the… arrangement of the two electrodes according to the charged nature of the samples to be tested.”)
It would be obvious to optimize Xu to teach:  wherein the power source supplies a positive voltage to the electrically conductive hollow conduit 
Optimizing the potential on the first and second electrodes is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Xu teaches the potential between the electrodes as a variable which achieves a recognized result. (Xu [0039], “The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field. The degree of separation of the samples to be tested depends on the electric field applied by the electrodes and the distance between the electrodes, more particularly, on the length of the separation electric field and the change of the electric field in per unit length, V/cm. An electric field having a greater length or greater change in per unit length is expected to enhance the degree of separation. Those skilled in the art can select the appropriate electric field strength between the first electrode 1 and the second electrode 2…”) Therefore, the prior art teaches adjusting the potential and identifies said sizes/ratios as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art to modify Xu to apply a positive voltage (instead of a ground voltage) to the first electrode since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.
In the recited examples of Xu, the first electrode is state at being at ground (0 volts) with the second electrode being at a highly negative voltage (-8000 volts).

Thus the only modification that would be required of Xu to teach the proper disposition of electric potential would be to increase the voltage on the first electrode so that it is positive instead of at ground. Xu makes it clear that doing so is an ordinary and non-obvious modification in paragraph [0039] “The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field. The degree of separation of the samples to be tested depends on the electric field applied by the electrodes and the distance between the electrodes, more particularly, on the length of the separation electric field and the change of the electric field in per unit length, V/cm. An electric field having a greater length or greater change in per unit length is expected to enhance the degree of separation. Those skilled in the art can select the appropriate electric field strength between the first electrode 1 and the second electrode 2 and the arrangement of the two electrodes according to the charged nature of the samples to be tested.”.
Further, it would have been obvious to one having ordinary skill in the art to apply a positive voltage to the first electrode, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) in this case the potential applied to either electrode, with the potential difference in between, is finite in the sense that any known value of voltage may be applied. Any skilled artisan can adjust the applied voltage as is attested in Xu [0039].


Regarding Claim(s) 8, Xu teaches: A system comprising: 
a mass spectrometry probe comprising: 
(Xu fig. 1a; 3)
a power source; (Xu [0017])
a sample reservoir; (Xu [0068] – whatever the source of the sample is may be considered a reservoir)
an electrically conductive primary electrode configured to be operably coupled to a power source; (Xu fig. 1a; 1)
wherein the electrically conductive primary electrode  is a hollow conduit (Xu [0040] “cylindrical sleeve-shaped electrodes”)
wherein the electrically conductive primary electrode is configured to polarize the liquid sample as the liquid sample flows through the hollow body; (Xu [0039] “the first electrode 1 provides the spray tip of capillary 3 of the electrospray ionization source with a spray voltage…The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field.” – One of ordinary skill in the art would understand this as describing electrophoresis which is a process by which a substance is separated based on polarization and electric fields.)
and an electrode that is supplied a negative voltage, (Xu fig. 1a; 2, [0077], “second electrode 2 was powered at -8000 V”)
wherein the electrode and the electrically conductive primary electrode are disposed within the hollow body. (Xu fig. 1a; elements 1,2 are located inside of 3)
and the electrically conductive primary electrode extends further into the hollow body than the electrode; (Xu fig. 1a; elements 1=primary electrode extends further than 2-the electrode.)
and a mass spectrometer. (Xu [0068])
	Xu does not adequately teach: wherein the electrically conductive primary electrode is configured to be operably coupled to a sample reservoir

	Dovichi teaches: wherein the electrically conductive primary electrode is configured to be operably coupled to a sample reservoir (Dovichi [0036]) 
wherein the electrically conductive primary electrode  is an electrically conductive hollow conduit and is configured to transport a liquid sample into the hollow body and polarize the liquid sample as the liquid sample flows through the hollow conduit and into the electrically conductive hollow body;  (Dovichi [0044])
It would have been obvious to one of ordinary skill in art to modify the electrode (1) of Xu to transport the sample fluid as taught in Dovichi for the benefit of supplying the liquid sample to the emitter pre-separated.  (Dovichi [0044], “provides electrokinetic flow in the form of electrokinetic separation for the analyte passing through the capillary 102”) (Xu [0039], “Those skilled in the art can select the… arrangement of the two electrodes according to the charged nature of the samples to be tested.”)
It would be obvious to optimize Xu to teach:  wherein the power source supplies a positive voltage to the electrically conductive hollow conduit 
Optimizing the potential on the first and second electrodes is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Xu teaches the potential between the electrodes as a variable which achieves a recognized result. (Xu [0039], “The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field. The degree of separation of the samples to be tested depends on the electric field applied by the electrodes and the distance between the electrodes, more particularly, on the length of the separation electric field and the change of the electric field in per unit length, V/cm. An electric field having a greater length or greater change in per unit length is expected to enhance the degree of separation. Those skilled in the art can select the appropriate electric field strength between the first electrode 1 and the second electrode 2…”) Therefore, the prior art teaches adjusting the potential and identifies said sizes/ratios as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art to modify Xu to apply a positive voltage (instead of a ground voltage) to the first electrode since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.
In the recited examples of Xu, the first electrode is state at being at ground (0 volts) with the second electrode being at a highly negative voltage (-8000 volts).
The power supply in Xu is recited as being able to provide a DC potential of about .+/-20000 V, thus making it well capable of providing a positive potential to the first electrode and a negative voltage to the second electrode.
Thus the only modification that would be required of Xu to teach the proper disposition of electric potential would be to increase the voltage on the first electrode so that it is positive instead of at ground. Xu makes it clear that doing so is an ordinary and non-obvious modification in paragraph [0039] “The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field. The degree of separation of the samples to be tested depends on the electric field applied by the electrodes and the distance between the electrodes, more particularly, on the length of the separation electric field and the change of the electric field in per unit length, V/cm. An electric field having a greater length or greater change in per unit length is expected to enhance the degree of separation. Those skilled in the art can select the appropriate electric field strength between the first electrode 1 and the second electrode 2 and the arrangement of the two electrodes according to the charged nature of the samples to be tested.”.
Further, it would have been obvious to one having ordinary skill in the art to apply a positive voltage to the first electrode, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) in this case the potential applied to either electrode, with the potential difference in between, is finite in the sense that any known value of voltage may be applied. Any skilled artisan can adjust the applied voltage as is attested in Xu [0039].

Regarding Claim(s) 3,9, Xu teaches: wherein the mass spectrometry probe is a nanospray probe. (Xu [0084])

Regarding Claim(s) 4,10, Xu teaches: wherein the hollow body of the nanospray probe is a hollow capillary. (Xu [0039])

Regarding Claim(s) 5,12, Xu teaches: further comprising a liquid sample disposed within the hollow body. (Xu [0039])

Regarding Claim(s) 6,13, Xu teaches: wherein a distal end of the electrically conductive hollow conduit=electrically conductive primary electrode is positioned within the liquid sample ejected from  (Xu fig. 1a; elements 1,2,3, L1)

Regarding Claim(s) 7,14, Xu teaches: wherein the electrode and the electrically conductive hollow conduit=electrically conductive primary electrode subject the liquid sample to an inductive charge. (Xu [0039] – see applicant’s specification [0007] for a definition of ‘inductive’. )

Regarding Claim(s) 11, Xu teaches: wherein the hollow body is a unitary hollow body. (Xu fig. 1a)



Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu US 20170025262 A1 in view of Dovichi US 20130140180 A1 and OFFICIAL NOTICE.

Regarding Claim(s) 15, Neither Xu nor Dovichi adequately teach wherein mass spectrometer is a miniature mass spectrometer.
	 The examiner takes official notice that utilizing a miniature mass spectrometer for the generic mass spectrometer of Xu and Dovichi is obvious for the benefit of improving portability. Further, it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SEAN M LUCK/Examiner, Art Unit 2881